SUPPLEMENTAL AGREEMENT




THIS SUPPLEMENTAL AGREEMENT (this "Supplement") is entered into between LC
Capital Master Fund Ltd., A Cayman Islands corporation ("Lender") and Vuzix
Corporation, a Delaware corporation ("Borrower"), as of December 8, 2011.


RECITALS


A.           Borrower and Lender entered into a Loan and Security Agreement
dated as of December 23, 2010 (the "Loan Agreement").




B.           Pursuant to Section 2.1(c) of the Loan Agreement interest in the
amount of Three Hundred and Nine Thousand Five Hundred and Twenty Dollars
($309,520) is due and payable by Borrower on December 23, 2011. The parties
agree that such amount will be added to the principal balance of the Loan made
by Lender pursuant to the Loan Agreement, payable upon the maturity date of the
Loan.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:


1.           Terms that are capitalized herein, defined in the Loan Agreement
and not otherwise defined herein shall have the meanings given to them in the
Loan Agreement.


2.           Interest Due. Subject to the conditions set forth in this
Supplement, interest due and payable by Borrower on the Loan in accordance with
Section 2.6 of the Loan Agreement on December 23, 2011 in the amount of Three
Hundred and Nine Thousand Five Hundred and Twenty Dollars ($309,520), is added
to the principal amount of the Loan, to be repaid on the maturity date of the
Loan, with interest thereon payable in accordance with the terms of the Loan
Agreement.


3.           Effect on the Loan Agreement and Other Documents. This Supplement
does not constitute, and shall not be deemed to constitute, a waiver of any of
Lender's remedies under the Loan Agreement or any other agreement between Lender
and Borrower (together, the "credit Documents"). Except to the extent expressly
provided herein002C the Credit Documents shall remain in effect in accordance
with their original terms.


4.           Representations and Warranties. Except to the extent expressly
provided herein, Borrower hereby represents and warrants that (i) no Event of
Default or event which, with the passage of time, giving of notice or both would
become an Event of Default has occurred and is continuing, except such Events of
Default as are waived by this Supplement and (ii) the representations and
warranties of Borrower contained in the Loan Agreement are true on and as of the
date hereof, except such representations as relate to Events of Default waived
by this Supplement and except such representations and warranties that relate to
an earlier date, which representations and warranties were true as of such date.


 
 

--------------------------------------------------------------------------------

 
 
 
5.           Headings. The various headings of this Supplement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Supplement or any provisions hereof.


6.           Execution in Counterparts. This Supplement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.


7.           Successors and Assigns. This Supplement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


8.           Governing law. This Supplement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
its conflicts of laws principles.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 






[Signature Page to Supplemental Agreement between Vuzix
Corporation and LC Capital Master Fund Ltd.]



The Supplement is executed as of the date set out in the preamble to this
Supplement.
 
 

 
Borrower:


Vuzix Corporation




By:      /s/ Paul Travers                                            
Name: Paul J. Travers
Title: President




Lender:


LC Capital Master Fund Ltd.




By:      /s/ Richard F. Conway                                    
Name: Richard F. Conway
Title:   Director

 
 


 
 

--------------------------------------------------------------------------------

 